On Rehearing.
[4] The rehearing was granted only as to the amount of damages to be allowed. It was refused as to other matters.
The plaintiffs are husband and wife, who are suing defendants for damages for the death of their son, aged 9 years.
L. J. Champagne, one of the defendants, complains of the amount of the judgment against him.
A re-examination of cases wherein damages have heretofore been awarded for the death of minors shows that the amount allowed in this case is in line with those which have preceded it.
In the following where only one parent sued and obtained judgment, the amount was as is here set forth:
Sundmaker v. Railroad Co., 106 La. 111, 30 South. 285, for a 2 year old child, $4,000.
Sarah Wilson v. Banner Lumber Co., 108 La. 590, 32 South. 460, for a son 16 years of age, $2,000.
Parker v. Crowell & Spencer Lumber Co., 115 La. 463, 38 South. 445, for a son 17 years of age, $5,000.
Bourg v. Brownell-Drews Lumber Co., 120 La. 1009, 45 South. 972, 124 Am. St. Rep. 448, for a boy 14 years of age, $5,000.
Le Blanc v. United Irrigation & Rice Milling Co., 129 La. 196, 55 South. 761, for a son 18 years of age, $6,000.
Weekly v. Louisiana Western Co., 129 La. 790, 56 South. 889, Ann. Cas. 1913B, 798, for a son 7 years of age, $6,000.
Johnson v. Industrial Lumber Co., 131 La. 897, 60 South. 608, for a son 16 years of age, $5,000.
Albert v. Munch, 141 La. 686, 75 South. 513, for a son 10 years of age, $6,000.
In the following cases, where both parents sued and obtained judgment, the amount was as is hereafter set forth. In some of these cases the judgments are larger than those noted above, because there were two plaintiffs, instead of one; and this is proper, especially since the amendment of article 2334, Civil Code, by Act 170 of 1912, page 310, which says:
“Actions for damages resulting from offenses and quasi offenses [by the wife] are her separate property.”
Both husband and wife have causes of action for damages resulting from offenses and quasi offenses:
Le Blanc and Wife v. Sweet, 107 La. 355, 31 South. 766, 90 Am. St. Rep. 303, for a daughter 16 years of age, $2,500.
Buechner et ux. v. City of New Orleans, 112 La. 599, 36 South. 603, 66 L. R. A. 334, 104 Am. St. Rep. 455; for a son, $6,000.
Burns et ux. v. Ruddock-Orleans Cypress Co., 114 La. 247, 38 South. 157, for a boy 17 years of age, $12,000.
Parrenin et ux. v. Crescent City Stockyard & Slaughterhouse Co., 120 La. 75, 44 South. 990, for a minor son, about 20 years of age, $2,500.
Cherry et ux. v. Louisiana & Arkansas Railway Co., 121 La. 471, 46 South. 596, 17 L. R. A. (Ñ. S.) 505, 126 Am. St. Rep. 323, *475for the death of two boys, 6 and 10 years of age, $12,000.
Robertson et ux. v. Town of Jennings, 128 La. 795, 55 South. 375, in favor of the father, for an infant, $2,632.
Roby et ux. v. Kansas City Southern Ry. Co., 130 La. 896, 58 South. 701, for a son about 12 years of age, $6,000.
Lea et ux. v. Kentwood & E. Ry. Co., 131 La. 852, 60 South. 370, for a son about 17 years of age, $6,000.
Vincent et ux. v. Morgan, Louisiana and Texas R. R. Co., 140 La. 1027, 74 South. 541, for a son 16 years of age, $10,000.
As both parents are parties plaintiff in this suit, and the wife’s share in this judgment is her separate property, we think that the judgment in their favor for $5,000 for the loss of their son is in line with the more recent decisions of the court, and it will not be disturbed.
The former judgment of the court is reinstated and made the judgment of the court.